Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Fernandez on 06/14/2021.

The application has been amended as follows: 
In claim 22, line 12, before “paper feeding module”, insert –the--.
In claim 22, line 12, before “sample adding module”, insert –the--.

Response to Amendment
The Amendment filed 06/11/2021 has been entered. Claims 13-19 and 22-30 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 04/13/2021.   
	


Reasons for Allowance
Claims 13-19 and 22-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the closest prior art Long et al. (CN 101887065 A, hereinafter “Long”) fails to teach wherein a bottom of the containing cavity is provided with a second groove used for embedding the paper leakage groove, and an opening of the second groove is provided with a sealing gasket for sealing the paper leakage groove. The prior art, alone or in combination, do not teach or suggest the claimed limitations. Therefore, claim 13 is deemed allowed.
Regarding claim 14, while the closest prior art Long teaches the lifting mechanism comprises a motor (Fig. 2), Long fails to teach wherein the lifting mechanism comprises a lifting snap table, which is installed in the containing cavity; wherein the test paper box is snap-fit into the lifting snap table; and wherein the motor is connected to the lifting snap table and is configured to drive the lifting snap table to lift and descend, so as to drive the test paper box to lift and descend. The prior art alone or in combination, do not teach or suggest the claimed limitations.
Therefore, claim 14 is deemed allowed. Claims 15-19 are deemed allowed based on their dependency on claim 14.
Regarding claim 22, while the closest prior art Long teaches the lifting mechanism comprises a motor (Fig. 2), Long fails to teach wherein the lifting mechanism comprises a lifting snap table, which is installed in the containing cavity; wherein the test paper box is snap-fit into 
Therefore, claim 22 is deemed allowed. Claims 23-30 are deemed allowed based on their dependency on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798